       Case 1:17-cv-04660-LMM Document 168 Filed 09/03/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


MARTIN COWEN, et al.,                     :
                                          :
                                          :
       Plaintiffs,                        :
                                          :
v.                                        :
                                          :
BRAD RAFFENSPERGER, in his                :        CIVIL ACTION NO.
official capacity as Secretary of State   :        1:17-CV-04660-LMM
of Georgia,                               :
                                          :
                                          :
       Defendant.                         :

                                     ORDER

      This case comes before the Court on the parties’ responses [166, 167] to the

Court’s proposed remedy [165]. After due consideration, the Court enters the

following Order:

      I.     DISCUSSION

      In this voting-rights case, the Court previously granted summary judgment

in Plaintiffs’ favor. Dkt. No. [159]. The Court determined that Georgia’s ballot-

access scheme imposed an unconstitutional burden on Plaintiffs’ First and

Fourteenth Amendment rights. Dkt. No. [159]. The Court accordingly directed

the parties to brief appropriate remedies for that violation. Id. After considering

the parties’ positions, the Court rejected parts of their proposed remedies, Dkt.

No. [165], and proposed a remedy: “to reduce the petition-signature requirement

                                          1
            Case 1:17-cv-04660-LMM Document 168 Filed 09/03/21 Page 2 of 3




to 1% of registered voters in the prior election while leaving the rest of the ballot-

access scheme in place.” Id. at 9. The Court determined that this remedy would

alleviate the unconstitutional burden imposed upon Plaintiffs, while safeguarding

the State’s interest in preventing ballot crowding and frivolous candidacies.

However, the Court allowed the parties to respond to its proposal. The parties

have now filed responses. Dkt. Nos. [166, 167].

        After carefully considering the parties’ responses, the Court maintains that

the best solution to balance the parties’ competing interests would be to enjoin

the Secretary of State from enforcing the 5% petition-signature requirement of

O.C.G.A. § 21-2-170(b), while replacing that requirement with a 1% petition

requirement until the General Assembly can craft a constitutional replacement to

the enjoined law. Georgia’s ballot-access scheme will be unaffected in all other

respects.1 This 1% petition requirement is similar to what the legislature requires

in other races but remedies the constitutional problems Plaintiffs raised in this

case.




        1In their briefing, Plaintiffs oppose the 1% requirement on the grounds
that it will still place an undue burden upon them, and they argue that several
other aspects of Georgia’s ballot-access laws should be altered to effectuate the
Court’s remedy. Dkt. No. [167]. These other aspects include, for example, the
timeline for the Secretary of State to tabulate petition signature thresholds.
Plaintiffs argue that the Secretary’s potential delay in tabulation calls for a pro-
ration of the petition signature requirement. The Court rejects Plaintiffs’
proposals because they would broaden the remedy beyond the constitutional
violation shown in this case.
                                          2
       Case 1:17-cv-04660-LMM Document 168 Filed 09/03/21 Page 3 of 3




      II.    CONCLUSION

      Based upon the foregoing, Defendant Brad Raffensperger is

PERMANENTLY ENJOINED from enforcing the five percent petition-

signature requirement in O.C.G.A. § 21-2-170(b).

      Until the Georgia General Assembly enacts a permanent measure, a

candidate to whom this signature requirement applies may access the ballot by

submitting a nomination petition signed by a number of voters equal to one

percent of the total number of registered voters eligible to vote in the last election

for the office the candidate is seeking, and the signers of such petition shall be

registered and eligible to vote in the election at which such candidate seeks to be

elected.



                            3rd day of September, 2021.
      IT IS SO ORDERED this ___


                                       _____________________________
                                       Leigh Martin May
                                       United States District Judge




                                          3
